Title: From Thomas Jefferson to Albert Gallatin, 15 December 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr  Gallatin
                            
                            Dec. 15. 07.
                        
                        I suppose the sum of mr Lyon’s chapter of lamentations is that the salt works cannot supply every body, &
                            that the disappointed grumble. M. de Niorth will call & speak with you on the proposition on his behalf.
                        Will you be so good as to meet the heads of departments here tomorrow at 11. aclock to consult on our foreign
                            affairs.
                    